               Case 18-10601-MFW                Doc 2735         Filed 03/12/20         Page 1 of 11




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :            Chapter 11
In re:                                                       :
                                                             :            Case No. 18-10601 (MFW)
The Weinstein Company Holdings LLC, et al.,                  :
                                                             :            (Jointly Administered)
                                     1
                           Debtors.                          :
                                                             :            Hearing Date: TBD
                                                             :            Obj. Deadline: TBD
                                                             :
------------------------------------------------------------ x

         JOINT MOTION OF THE DEBTORS AND SPYGLASS, PURSUANT TO
        BANKRUPTCY RULE 9019, FOR ENTRY OF AN ORDER APPROVING
       STIPULATION RESOLVING DISNEY’S LIMITED OBJECTIONS TO, AND
    RESERVATION OF RIGHTS CONCERNING, THE DEBTORS’ SALE MOTION AND
           THE DEBTORS’ REVISED ASSUMED CONTRACTS SCHEDULE

         The Weinstein Company Holdings LLC and its affiliated debtors and debtors in possession

(collectively, the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”) and

Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC) (“Spyglass”) hereby file this

motion (this “Motion”), pursuant to sections 105(a) and 365(a) of title 11 of the United States Code

(the “Bankruptcy Code”) and rule 9019 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) for entry of an order, substantially in the form of order attached to this Motion

as Exhibit A (the “Proposed Order”), approving the Stipulation Resolving Disney’s Limited

Objections to, and Reservation of Rights Concerning, the Debtors’ Sale Motion and the Debtors’




1
          The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837).
The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural purposes
only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not provided
herein. A complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent
at http://dm.epiq11.com/twc.



EAST\172751637.7
               Case 18-10601-MFW             Doc 2735        Filed 03/12/20        Page 2 of 11




Revised Assumed Contracts Schedule (“Stipulation”)2 and authorizing the Debtors and Spyglass

to take any and all action necessary to effectuate the Stipulation and the settlement provided

for therein.

                                     JURISDICTION AND VENUE

        1.       The Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334, and the Amended Standing Order of Reference from the United States District Court for

the District of Delaware, dated as of February 29, 2012.

        2.       This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and, pursuant

to Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”), the Debtors, Spyglass, and

Disney (as defined in the Stipulation) consent to entry of a final order by the Court in connection

with this Motion to the extent that it is later determined that the Court, absent consent of the parties,

cannot enter final orders or judgments consistent with Article III of the United States Constitution.

        3.       Venue of these Chapter 11 Cases and related proceedings is proper in this District

pursuant to 28 U.S.C. §§ 1408 and 1409.

        4.       The statutory bases for the relief requested herein are sections 105(a) and 365(a) of

the Bankruptcy Code and Bankruptcy Rule 9019.

                                      RELEVANT BACKGROUND

        5.       On March 19, 2018 (the “Petition Date”), the Debtors each filed a voluntary petition

under chapter 11 of the Bankruptcy Code.




2
         Capitalized terms used but not otherwise defined in this Motion shall have the meaning ascribed to them in
the Stipulation. A true and correct copy of the Stipulation is attached to the Proposed Order as Exhibit 1.
                                                        2


EAST\172751637.7
             Case 18-10601-MFW          Doc 2735      Filed 03/12/20      Page 3 of 11




       6.      Prior to the Petition Date, one or more of the Debtors entered into certain contracts

with Disney, including without limitation (i) the contracts listed in the Debtors’ Revised Assumed

Contracts Schedule identifying Disney or any Disney affiliate as a counterparty and (ii) the

contracts identified on Annex 2 (a) and (b) to the Stipulation (collectively, the “Disney Contracts”).

       7.      On May 9, 2018, the Court entered an order [D.I. 846] (the “Sale Order”) approving

the sale of substantially all of the Debtors’ assets to Spyglass (the “Sale”). On May 10, 2018, the

Debtors filed a notice [D.I. 860] (the “Final Assignment Notice”), which Notice states that it

supersedes all previous lists of potentially Assumed Contracts and Leases filed by the Debtors.

       8.      On July 11, 2018, the Court entered an order approving certain amendments to that

certain Asset Purchase Agreement between the Debtors and Spyglass, dated as of March 19, 2018

[D.I.1220] (as amended, the “APA”).

       9.      On July 13, 2018, the Sale closed (the “Closing Date”) [D.I. 1247].

       10.     Paragraph 31 of the Sale Order explicitly preserves Unresolved Contract Objections

for the Contract Assumption Hearing (both as defined in the Sale Order) and provides that the

Debtors and Spyglass shall reasonably cooperate with one another regarding the prosecution of

any litigation relating to the final determination of cure amounts and the assignability of the

contracts related to the Unresolved Contract Objections.

       11.     The Debtors and Spyglass agreed to extend Disney’s time to file any objection, on

any and all legal grounds, to the Sale Motion and the Final Assignment Notice to a mutually

agreeable future date.

       12.     Spyglass informed Disney that certain titles identified as Covered Titles in the APA

would not ultimately be purchased by Spyglass and that contracts related to certain titles still under

development (and not identified as Covered Titles in the APA) would ultimately be assumed by

                                                  3


EAST\172751637.7
               Case 18-10601-MFW        Doc 2735      Filed 03/12/20      Page 4 of 11




Spyglass, such that the final list of titles, motion pictures, television programs, and other products

or programs being assumed and assigned to Spyglass by the Debtors (the “Assumed Titles”) was

not coextensive with the list of Covered Titles identified in the APA.

       13.      Paragraph 32 of the Sale Order requires the Debtors to file with the Court a notice

(the “Final Cure Notice”) that identifies which Assumed Contracts and Leases are Assumed

Contracts (the “Assumed Contracts Schedule”).

       14.      On September 5, 2018, the Debtors filed a notice [D.I. 1457] (the “Assumed

Contracts Notice”) that annexed the Assumed Contracts Schedule designating certain contracts as

Assumed Contracts and their associated Cure Amounts (as such terms are defined in the

Sale Order).

       15.      Paragraph 32 of the Sale Order requires any Counterparty to such Assumed

Contract to file any objection to the proposed Additional Cure Amount by the Final Cure Objection

Deadline (as defined in the Final Cure Notice); and Spyglass, which must pay all Additional Cure

Amounts pursuant to the APA, agreed to extend Disney’s time to file any such objection to a

mutually agreeable future date.

       16.      On September 20, 2018, the Debtors filed a schedule supplementing the Assumed

Contracts Schedule [D.I. 1512] (the “Supplemental Contracts Schedule”).

       17.      On November 5, 2018, the Debtors filed a further schedule supplementing the

Assumed Contracts Schedule [D.I. 1665] (the “Second Supplemental Contracts Schedule”).

       18.      On November 8, 2018, Spyglass filed the Supplemental Notice of Filing of List of

Assumed Contracts Pursuant to Sale Order [Docket No. 846] [D.I. 1695] supplementing the

Assumed Contracts Schedule [D.I. 1695] (the “Third Supplemental Contracts Schedule” and,



                                                  4


EAST\172751637.7
               Case 18-10601-MFW                Doc 2735         Filed 03/12/20         Page 5 of 11




together with the Assumed Contracts Schedule, the Supplemental Contracts Schedule, and the

Second Supplemental Contracts Schedule, the “Revised Assumed Contracts Schedule”).3

         19.       Disney has informed Spyglass that the Revised Assumed Contracts Schedule does

not include all the Disney Contracts related to the Assumed Titles.

         20.       The Debtors have decided in their reasonable business judgment to assume and

assign to Spyglass, at Spyglass’s request, the Disney Contracts identified on Annex 2(a) and Annex

2(b) of the Stipulation (collectively referred to as the “Assumed Disney Contracts”).

                                              THE AGREEMENT

         21.       Following extensive, good faith, arm’s-length discussions, the Debtors, Spyglass,

and Disney (collectively, the “Parties”) entered into the Stipulation. The Parties’ agreement is

significant, as it resolves Disney’s outstanding informal objections to, and reservation of rights

concerning, the Debtors’ Sale Motion and the Debtors’ Revised Assumed Contracts Schedule.

         22.       The material terms of the Stipulation are set forth below:4

                  The Parties agree that inclusion of a title in the Sale shall not be deemed evidence
                   that Debtors have any interest in the title, and that if Disney reasonably believes
                   that the Debtors had no interest, other than by reason of Disney’s action or inaction,
                   Disney’s rights to argue that Spyglass has no interest in the title are fully preserved,
                   subject to return by Disney to Spyglass of the applicable Cure Payment if it is
                   determined that the Debtors had no interest in such title.




3
         Consistent with Spyglass’s position in paragraph 7 and footnote 3 of the Third Supplemental Contracts
Schedule, Spyglass is still party to litigation seeking a determination that the contract of Bruce Cohen is not executory
and therefore already purchased by Spyglass under section 363 of the Bankruptcy Code. In accordance therewith,
nothing in this Motion or the Stipulation is intended to categorize the Bruce Cohen, or any of the Disputed Talent
Party Contracts (as such term is defined in the Third Supplemental Contracts Schedule), as executory, nor shall this
Motion or the Stipulation prejudice or preclude Spyglass from exercising any of its rights in connection therewith.
4
         This list is provided in summary fashion only and is not intended to represent exhaustively all of the terms
under the Stipulation. To the extent of any inconsistency between the description herein and the terms of the
Stipulation itself, the Stipulation will govern in all respects.
                                                           5


EAST\172751637.7
             Case 18-10601-MFW         Doc 2735      Filed 03/12/20     Page 6 of 11




              Spyglass further agrees that Spyglass shall be responsible for obligations arising
               after the Closing Date related to an Assumed Title to the same extent Debtors would
               have been responsible if the Sale had not occurred.

              Subject to certain exceptions, upon the Order Date, each of the Assumed Disney
               Contracts shall be assumed by Debtors and assigned to Spyglass pursuant to section
               365 of the Bankruptcy Code.

              The Parties agree that the total amount necessary to cure the Assumed Disney
               Contracts, as of each respective Reporting Date is $749,599.00 (the “Reporting
               Date Cure Payment”).

              Upon payment of the Reporting Date Cure Payment, none of the Parties shall have
               any further payment obligations for payments due under the Assumed Disney
               Contracts to the extent such payment obligations arose prior to the Reporting Date
               for the applicable Assumed Title. Payment of the Reporting Date Cure Payment,
               however, shall not waive any prospective reporting or accounting requirements
               under the Assumed Disney Contracts nor any liability for payments based on
               exploitation of a title which arose or arises after the applicable Reporting Date,
               including liability for any TrueUp Cure Payments.

              The Parties agree that, except as provided in the Stipulation, the Assumed Disney
               Contracts shall be enforceable according to their terms against Spyglass as
               assignee, and all rights and obligations under the Assumed Disney Contracts
               granted to both Disney and Spyglass (as assignee) shall remain in full force
               and effect.

              In accordance with paragraph 56 of the Sale Order, any rights under any of the
               Assumed Contracts and Leases that have expired in accordance with their terms
               prior to the Closing shall not be assumed nor assigned, shall not be considered
               Disney Assumed Contracts, and the titles themselves (along with any rights to
               further produce, market or exploit such titles) shall not be assumed and/or assigned
               to Spyglass.

              The Debtors and Spyglass acknowledge that where the Debtors’ rights to produce
               new derivative productions in certain franchises have now lapsed such rights can
               neither be assumed nor assigned.

              The parties recognize that the business with respect to certain of the titles that
               Spyglass is not taking was conducted through LLCs in which a Disney entity and a
               Weinstein entity were the sole members. The parties agree that, upon the Order
               Date, the Debtors’ membership interests in such LLCs shall be deemed transferred
               to Disney.

              Except as otherwise expressly stated therein, any Disney Contracts related to an
               Assumed Title, to the extent that they are executory contracts, shall be Assumed
                                               6


EAST\172751637.7
               Case 18-10601-MFW               Doc 2735        Filed 03/12/20        Page 7 of 11




                   Disney Contracts to the extent they relate to an Assumed Title. Any Disney
                   Contracts relating solely to titles that were identified as Covered Titles but that, as
                   of the date the Stipulation is executed by the parties, Spyglass has not identified as
                   Assumed Titles shall be deemed rejected, to the extent that they are executory
                   contracts, on the Order Date unless Spyglass purchased such agreements under
                   section 363 of the Bankruptcy Code.5

                  Upon the Order Date, the Stipulation provides for certain irrevocable and
                   unconditional waivers and releases for the benefit of (i) the Debtors, their estates,
                   predecessors-in-interest, successors-in-interest, (ii) Disney and its respective
                   affiliates, partners, trustees, members, officers, directors, and other affiliated
                   persons and entities.

                  Upon the Order Date, any proofs of claim filed by Disney in the Debtors’ Chapter
                   11 Cases shall be deemed withdrawn with prejudice.

                  Spyglass agrees to notify Disney, the Debtors and any other potentially impacted
                   parties to the extent that Spyglass, since the inception of the Petition Date, received
                   any funds in connection with any PFC Title relating to a Disney Contract, and shall
                   provide an accounting of such funds.

                  Spyglass agrees to escrow a portion of the funds to be distributed only upon and in
                   accordance with certain terms set out in the Stipulation.

                                   BASIS FOR RELIEF REQUESTED

         23.       Bankruptcy Rule 9019(a) permits the court to approve compromises and

settlements. “[T]he authority to approve a compromise settlement is within the sound discretion

of the bankruptcy court.” In re Key3Media Group, Inc., 336 B.R. 87, 92 (Bankr. D. Del. 2005)

(citing In re Coram Healthcare Corp., 315 B.R. 321, 329 (Bankr. D. Del. 2004). The standard for

approval of a proposed compromise is well established: the court should approve a compromise

when it “is fair, reasonable, and in the best interest of the estate.” In re Marvel Entm’t Group, Inc.,

222 B.R. 243, 249 (D. Del. 1998) (quoting In re Louise’s, Inc., 211 B.R. 798, 801 (D. Del. 1997));

see Myers v. Martin (In re Martin), 91 F.3d 389, 394 (3d Cir. 1996) (“[T]he bankruptcy court must


5
         For the avoidance of doubt, Spyglass expressly reserves any and all rights to dispute the executory nature
contracts to be assumed or assigned under section 365 of the Bankruptcy Code. Spyglass also expressly reserves
any and all rights to argue that it purchased non-executory contracts under section 363 of the Bankruptcy Code.
                                                          7


EAST\172751637.7
              Case 18-10601-MFW             Doc 2735     Filed 03/12/20      Page 8 of 11




be apprised of all relevant information that will enable it to determine what course of action will

be in the best interest of the estate.”).

        24.        When considering the best interests of the estate, the court must “balance the value

of the claim that is being compromised against the value to the estate of the acceptance of the

compromise proposal.” In re Martin, 91 F.3d at 393. In striking this balance, the court should

consider: (1) the probability of success in litigation; (2) the likely difficulties in collection; (3) the

complexity of the litigation involved and the expense, inconvenience, and delay necessarily

attending it; and (4) the paramount interest of the creditors. Id.

        25.        The court does not have to be convinced that the settlement is the best possible

compromise. Rather, the court must conclude that the settlement is within the reasonable range of

litigation possibilities. In re World Health Alternatives, Inc., 344 B.R. 291, 296 (Bankr. D. Del.

2006). A court will normally accept the judgment of the movant as long as a legitimate business

justification exists. See, e.g., In re Martin, 91 F.3d at 395.

        26.        The compromise embodied in the Stipulation falls well within the range of

reasonableness. The Parties negotiated the Stipulation at arms’ length and in good faith, and at all

times were represented by sophisticated counsel. The Stipulation provides for the reservation of

Disney’s rights against any third parties to whom any Disney Contract (or any rights related

thereto) may have been assigned, and the resolution of significant disputes among the Parties. In

particular, the Stipulation provides that Disney has agreed to waive all claims it may have against

the Debtors’ estates in connection with the Disney Contracts, except with respect to all rights

Disney has in connection with tort claims involving Harvey Weinstein.                 Accordingly, the

resolution and waiver of claims against the Debtors’ estates benefits the Debtors, their estates, and

their creditors.

                                                    8


EAST\172751637.7
             Case 18-10601-MFW         Doc 2735      Filed 03/12/20     Page 9 of 11




       27.     The Stipulation also resolves issues related to the Assumed Titles (as defined in the

Stipulation). Absent approval of the Stipulation, the parties would be forced to engage in complex,

time-consuming, and expensive litigation with respect to these agreements, which would place an

unnecessary burden upon the Debtors’ estates, as well as upon Spyglass and Disney. If this Court

were to approve the Stipulation, Spyglass would be closer to finally achieving the “free and clear”

Sale that it negotiated and paid for and that the Sale Order intended almost two years ago in

May 2018.

       28.     To the extent that section 365(a) of the Bankruptcy Code is implicated in the

compromise embodied in the Stipulation, the Debtors seek authority to execute the Stipulation and

perform the obligations thereunder pursuant to section 365(a) of the Bankruptcy Code.

       29.     Finally, authorizing the Debtors to enter into and effectuate the terms of the

Stipulation is well within the equitable powers of this Court. See 11 U.S.C. § 105(a) (“The court

may issue any order, process, or judgment that is necessary or appropriate to carry out the

provisions of [the Bankruptcy Code].”); see also Joubert v. ABN AMRO Mortg. Grp., Inc. (In re

Joubert), 411 F.3d 452, 455 (3d Cir. 2005) (noting that the court considers section 105(a) as a

“powerful, versatile tool … [that] empowers bankruptcy courts and district courts to fashion orders

in furtherance of Bankruptcy Code provisions.”).

       30.     The Official Committee of Unsecured Creditors (the “Committee”) has reviewed

and commented on the Stipulation and has no objection to entry of the Proposed Order.

       31.     Accordingly, the Debtors respectfully submit that the Stipulation should be

approved as a fair and reasonable compromise under Bankruptcy Rule 9019 as well as sections

105(a) and 365(a) of the Bankruptcy Code.



                                                 9


EAST\172751637.7
             Case 18-10601-MFW          Doc 2735      Filed 03/12/20     Page 10 of 11




                                             NOTICE

       32.     The Debtors will provide notice of this Motion in accordance with the Local Rules

to: (i) the Office of the United States Trustee for Region 3; (ii) counsel to Committee; (iii) counsel

to Disney; and (iv) all parties that have requested service pursuant to Bankruptcy Rule 2002. The

Debtors and Spyglass submit that no other or further notice is necessary under the circumstances.

                           [Remainder of Page Intentionally Left Blank]




                                                 10


EAST\172751637.7
            Case 18-10601-MFW         Doc 2735       Filed 03/12/20    Page 11 of 11




       WHEREFORE, the Debtors respectfully request that the Court enter the Proposed Order,

attached hereto as Exhibit A, approving the Stipulation, and grant such other and further relief as

the Court deems just and proper.



 Dated: March 12, 2020
        Wilmington, Delaware

 /s/ David T. Queroli                            /s/ R. Craig Martin
 Mark D. Collins (No. 2981)                    R. Craig Martin (DE No. 5032)
 Paul N. Heath (No. 3704)                      Maris J. Kandestin (DE No. 5294)
 Zachary I. Shapiro (No. 5103)                 DLA PIPER LLP (US)
 Brett M. Haywood (No. 6166)                   1201 N. Market Street, Suite 2100
 David T. Queroli (No. 6318)                   Wilmington, DE 19801
 RICHARDS, LAYTON & FINGER, P.A.               Telephone: (302) 468-5700
 One Rodney Square                             Facsimile: (302) 394-2341
 920 North King Street                         Email: craig.martin@dlapiper.com
 Wilmington, Delaware 19801                             maris.kandestin@dlapiper.com
 Telephone: (302) 651-7700
 Facsimile: (302) 651-7701                      - and -

 - and -                                       Thomas R. Califano (admitted pro hac vice)
                                               Rachel Ehrlich Albanese (admitted pro hac vice)
 Paul H. Zumbro (admitted pro hac vice)        DLA PIPER LLP (US)
 George E. Zobitz (admitted pro hac vice)      1251 Avenue of the Americas
 Karin A. DeMasi (admitted pro hac vice)       New York, NY 10020
 CRAVATH, SWAINE & MOORE LLP                   Telephone: (212) 335-4500
 Worldwide Plaza                               Facsimile: (212) 335-4501
 825 Eighth Avenue                             Email: thomas.califano@dlapiper.com
 New York, New York 10019                             rachel.albanese@dlapiper.com
 Telephone: (212) 474-1000
 Facsimile: (212) 474-3700                     Counsel to Spyglass Media Group, LLC (f/k/a
                                               Lantern Entertainment LLC)
 Attorneys for the Debtors and Debtors in
 Possession




                                                11


EAST\172751637.7
